UNITED STATES 1)1sTR1cT coURT 
FoR THE DISTRICT oF CoLUMBIA MAR 2 9   

C|erk, U.S. District & Bartkrup!€b'
Courts for the District ot Columhi

)
UNITED STATES OF AMERICA, )
)
)
v. ) Criminal No. 11-00067 (ESH)
) UNDER SEAL
MARTIN DIAZ, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Faccio1a on March 10, 2011, defendant Martin Diaz
entered a plea of guilty. On that date, the magistrate judge issued a Report and Recommendation
advising the Court to accept defendant’s plea. The Court has received no objection to the Report
and Recommendation. See Loca1 Crim. R. 59.2(b) ("Any party may file for consideration by the
district judge written objections to the magistrate judge’s proposed findings and
recommendations . . . within fourteen (14) days after being served with a copy thereof.").

Accordingly, the Court hereby adopts the recommendation of the magistrate judge and accepts

defendant’s guilty plea.
SO ORDERED. ([\ 
- . /(/< ,\,  Ji/L /y< ¢/(,,\_g
ELLEN SEGAL HUVELLE
United States District Judge

Date: March 24, 2011